Citation Nr: 1608879	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service connected muscle injury, right thigh, muscle group XIV (MG XIV).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In an August 2010 substantive appeal, the Veteran requested a Board hearing.  Thereafter, in a subsequent August 2010 communication, the Veteran indicated that he wished to cancel his request for a Board hearing.  In a July 2011 statement, the Veteran requested a new Board hearing to be held via live videoconference.  Thereafter, in a December 2014 communication, the Veteran indicated that he wished to withdraw his request for a Board hearing and requested that his case be decided based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2015).  Therefore, the previous Board hearing requests have been deemed withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for his service-connected right thigh muscle injury and that special monthly compensation is warranted for aid and attendance, primarily as a result of his service connected right thigh muscle injury.  See March 2010 statement.  The Veteran was afforded VA examinations in August 2009 and April 2010. According to correspondence received in August 2010, November 2010, October 2013, and October 2014, it was indicated that the Veteran's right thigh condition had worsened, his pain had increased, and his need for assistance had increased.  Thus, to ensure that the record reflects the current extent of right thigh muscle injury to muscle group XIV, a new examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

With regard to the Veteran's SMC claim, a veteran will be considered to be in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2015).  See also 38 C.F.R. § 3.351(b), (c) (2015).  The criteria to be considered in establishing a factual need for aid and attendance include: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a).

According to a December 2014 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, VA Form 21-2680, submitted by the Veteran, he is not able to prepare his own meals, and needs assistance in bathing and tending to other hygiene needs.  However, the examiner also noted that the Veteran is able to perform activities of daily living (ADLs) and instrumental ADL's without restriction and that his strength and fine movement were appropriate and within normal limits for age.  

Based on the foregoing, the Board finds that the Veteran's disabilities may have worsened since his last VA examination, which in turn may affect his eligibility for aid and attendance.  Accordingly, upon remand a VA examination is warranted to determine the current severity of the Veteran's right thigh muscle injury to MG XIV and the current effect the Veteran's service-connected disabilities have on his need for aid and attendance.  38 C.F.R. § 3.159(c)(4)(i) (2015).

In the March 2010 statement, the Veteran indicated that a determination had been made regarding his abilities by the Social Security Administration (SSA).  VA has an obligation to obtain all records in the custody of a Federal department or agency which are relevant to a veteran's claims.  Thus on remand, all SSA records and the medical evidence on which any benefits were awarded should be obtained.

Lastly, VA treatment records dated through October 2014 from the Detroit VA Medical Center (VAMC) are of record.  On remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file records pertinent to the Veteran's claim for SSA disability benefits, including any decisions made and medical records relied upon concerning that claim. All efforts to obtain these records should be fully documented, and the AOJ should ask SSA for a negative response if records are not available.

2.  Obtain all treatment records from the Detroit VAMC from October 2014 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

3.  Schedule the Veteran for a VA examination for the purpose of determining the current severity of his service-connected right thigh muscle injury to muscle group XIV.  The entire record must be made available to the examiner for review in connection with the examination.  Pertinent electronic documents should be reviewed, including VA and private treatments records, and the statements of the Veteran. 

The examiner should conduct a complete history and physical, and describe the symptoms and severity of the right thigh muscle injury to muscle group XIV, including, but not limited to, any orthopedic, muscle, and/or neurologic impairment.

The examiner shall note the presence and severity of any signs and symptoms of muscle disability associated with the right thigh muscle injury to muscle group XIV, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular binding, intermuscular scarring, loss of deep fascia, loss of muscle substance, loss of normal firm resistance of muscles, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The examiner shall also report the ranges of motion of the thigh in flexion, extension, abduction, adduction, and rotation in degrees.  The examiner shall also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such functional losses to an equivalent level of decreased range of motion, stated in degrees. 

The examiner shall specify any nerves affected by the muscle injury of the right thigh and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner shall also report the severity of any scars associated with the service-connected right thigh muscle injury to muscle group XIV, to include whether they cause any limited motion or loss of function, scar size, and whether they are superficial, adherent, ragged, depressed, unstable, or painful on examination.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4.  Thereafter, schedule the Veteran for a VA examination to determine his need for aid and attendance.  The entire claims file must be made available to the examiner prior to the examination.  Pertinent electronic documents should be reviewed, including VA and private treatments records, and the statements of the Veteran. 

The examiner should conduct a complete history and physical, and describe the symptoms and severity of the service connected disabilities.  Any necessary tests and studies should be accomplished.  The examiner must evaluate the nature and severity of all of the Veteran's current service-connected disabilities.  The Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD) with depression; residuals of small bowel resection and partial gastrectomy for shell fragment wound (SFW) of abdomen; muscle wound, left leg, MG XII; muscle injury, right thigh, MG XIV; muscle injury, abdomen, MG XIX; right patellar tendon injury with retained SFW; left knee arthrotomy with retained SFW left ankle injury, status post SFW; and scar, abdomen, associated with muscle injury abdomen.  The examiner is asked to address whether the following are present as a result of the Veteran's service-connected disabilities:

a. Inability to dress or undress himself or to keep himself ordinarily clean and presentable;
b. Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.);
c. inability to attend to the wants of nature;
d. inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or 
e. incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment. 

The examiner must provide a complete rationale for all opinions expressed. 

If necessary, the VA examiner should reconcile his or her opinion with the December 2014 VA Form 21-2680. 

5.  After any additional notification and/or development deemed necessary is undertaken, the issues on appeal should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




